Citation Nr: 0308825	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  94-44 921	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral genu 
recturvatum with incomplete fusion of the right tibial 
tubercle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to March 1967.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 1968 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs which 
denied entitlement to service connection for bilateral genu 
recurvatum.  In an August 2000 Appellant's Brief, the 
veteran's representative raised the issue of entitlement to 
service connection for genu recurvatum and questioned the 
finality of the September 1968 decision because of lack of 
notice.  In an October 2000 remand, the Board referred this 
issue to the RO.  In a November 2000 statement of the case, 
the RO conceded that the veteran's first notification of the 
denial of the service connection claim for genu recurvatum 
was not until the RO's June 1994 rating decision and that a 
notice of disagreement was received in July 1994.  A 
substantive appeal was received in December 2000.  


REMAND

In September 2002, the Board directed additional development 
of the evidence pursuant to 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
necessary, the proper course of action is to remand the 
matter to the RO.

The Board's September 2002 development memorandum requested 
that the veteran be scheduled for a VA examination.  The 
record shows that the veteran was scheduled for a VA 
examination in January 2003, but he failed to report.  
Although the veteran did not report for the examination, a VA 
medical examiner did review the claims file, although it does 
not appear that all questions posed by the Board were clearly 
addressed by the examiner.  

By way of an April 2003 Supplemental Appellant's Brief, the 
veteran's representative contends that the veteran did not 
receive adequate notification of the January 2003 VA 
examination.  In light of the contentions raised by the 
veteran's representative, the apparent inadequacy of the 
January 2003 VA medical examiner's review, and the recent 
judicial decision which mandates that the Board return the 
case to the RO for review of the newly developed evidence, 
the case must be returned to the RO for further action prior 
to appellate review by the Board. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The veteran should be contacted as 
his current address and scheduled 
for an orthopedic examination at the 
appropriate VA medical facility to 
show the nature and etiology of 
bilateral genu recurvatum with 
incomplete fusion, tibial tubercle, 
right.  It is imperative that the 
claims file be made available for 
the examiner's review.

2.	The examiner is requested to offer 
an opinion with supporting analysis 
as to:  a) Whether the veteran 
currently has bilateral genu 
recurvatum with incomplete fusion, 
tibial tubercle, right; b) If such 
disorder is present, what is the 
date of clinical onset; c) Whether 
bilateral genu recurvatum with 
incomplete fusion, tibial tubercle, 
right, is a congenital or 
developmental defect; d) If so, 
whether it is at least as likely as 
not that bilateral genu recurvatum 
with incomplete fusion, tibial 
tubercle, right, was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups 
of symptoms) during service or as a 
result of the veteran's service-
connected left knee disorder.  A 
complete rationale for all opinions 
expressed should be provided.  If 
the examiner is unable to provide 
the requested opinion without 
resorting to speculation, it should 
be so stated.

3.	After completion of the above, and 
any other development deemed 
necessary by the RO, the RO should 
review the claims file (to include 
all evidence obtained since the June 
2002 supplemental statement of the 
case) and determine whether 
entitlement to service connection is 
warranted.  If the benefit sought is 
not granted, the veteran and his 
representative should then be 
furnished an appropriate 
supplemental statement of the case 
and given an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




